— Appeal from a judgment, entered May 24, 1977, upon a decision of the Court of Claims which dismissed claimants’ claim on the merits. The claimant, Dr. Aykut, was employed by the State and in conjunction with his employment was provided with an apartment for himself and his wife. While claimant and his wife were absent from their apartment, *1037they were evicted therefrom and their belongings removed to another portion of the defendant’s premises. As a consequence, in this action they sought to recover damages for the "carelessness, negligence and wrongful act of the State of New York, its agents, servants and/or employees * * * in carelessly, negligently and improperly evicting the claimants from premises”. An examination of the record reveals that there were issues of fact dependent primarily upon credibility and that the findings of the trial court are not against the weight of the evidence and its conclusions upon those findings are not legally erroneous. Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Staley, Jr., Main and Herlihy, JJ., concur.